Park, C. J.
The question presented by this case is with regard to the construction to be given to a clause of the codicil to the-will of Lucy Churchill, which is as follows: —
*575“I give and bequeath to my'grand-nephew, Milton .MWoodford, all my household effects, books and papers of value, and everything tire house contains, the same to’ be taken by him without, inventory or appraisal, to be his and his heirs’ forever.”
At the time of her -death tire testatrix had $2,500 in the savings bank of the Society for Savings in the city of Hartford, and her bank book showing the amount of her deposits there was found among her effects in her dwelling house immediately after- her death. She had also- a promissory note given by one Chapman for $100, which ivas also found among her ■ effects at the same time. The note and bank book were the only articles belonging to the class of “books and.papers” .which were inventoried.'and appraised. - The codicil was. .executed -in November, 1880. By the original-will, which was executed in 1877, the residue of the estate of the testatrix was to be divided into three equal parts, one of which was given to the children of her deceased brother Charles, one to her niece Mary Ami Wiers, and one to Milton M. Woodford, the legatee under the codicil.
The executors ask the advice of the Superior Court as to the construction to be put upon the clause of the codicil which has been quoted, and particularly as to whether Milton M. Woodford, as legatee under the codicil, is entitled to the Chapman note and to the savings bank book, with the deposits represented by the latter, or whether they pass by the residuary clause of the original will; Woodford the legatee under the codicil being one of the executors of the will and all other parties interested being made defendants. The Superior Court has reserved the question for the advice of this court.
If they pass to Woodford under the codicil they of course do so as coming within the terms of the clause “ all my household effects, books and papers of value, and every thing the house contains.” But it seems clear to us that the articles here intended are strictly household effects, such articles as were kept for household and family use. It is true that she uses, at the close of the bequest, the sweep*576ing expression, “ and every thing the house contains.” But we do not think that it was intended to extend the effect of what had gone before. She must have intended merely to make sure that nothing of her household effécts should fail to come within the bequest. It would be a very unnatural thing that a testator should describe such propert}^, and of such value, merely as household effects and as a part of all the house contained, or even as books and papers of value. It is hardly credible that a particular allusion to' them should not have been made if she had intended to embrace them in the bequest.
We are of opinion that the note and savings bank book, with the deposits represented by the latter, did not pass by the codicil to Milton M. Woodford, but that they became a part of the residue provided for in the original will; and we so advise the Superior Court.
In this opinion the other judges concurred.